DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings

    PNG
    media_image1.png
    424
    857
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    356
    376
    media_image2.png
    Greyscale

The claims recite the air guiding surface includes a recess (claim 1). Figure 6 is the only drawing in the specification that is described as having a recess. The drawings are objected to because the topology shown in Figure 6 is unclear. Claim 1 recites “an air guiding surface and protruding from the inner circumferential surface to create an impinging jet from the compressed air flowing in the cooling passage.” It is unclear from the drawing what is the air guiding surface. The curve appears to be part of a first wall. A second wall, which has a different shape, is shown opposite the first wall. It would appear that the air guiding surface would be formed by some surface that joins the first wall and the second wall. In Fig. 4, the air guiding surface 1252-1a is a curved sheet that extends from a first wall. However, in Fig. 6, it is unclear what surface forms the air guiding surface. For example, as shown in the annotated Fig. A, the air guiding surface is the cross-hatched area that joins the curve forming the top of the first wall to the top of the second wall. Another possible interpretation is shown in Annotated Fig. B, where the curve extends as a sheet is shown between the two walls where the sheet is the air guiding surface. Appropriate correction is required.
Annotated Fig. B of Fig. 6 is derived by machining the air guiding surface in Fig. 4 such that a recess is created. For the purposes of Examination and compact prosecution, Examiner is using the shape shown in annotated Fig. B to interpret the claims. 
In Fig. 6, label 1252-2b refers to an opposing pair of walls. However, the label only points to a single wall.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Examiner notes although some of the following features are identified in some of the figures. The following features are not identified in the embodiment of Fig. 6, which appears to be claimed. Therefore, an air guiding surface (claim 1), a structure in alignment with a flow direction (claim 1), a concave curve (claim 2), a length dimension (claim 5), a height dimension (claim 5), a downstream side (claim 5), a front surface (claim 5), a top surface (claim 5), a downstream side surface (claim 6), a square cross section (claim 6),  an axial length (claim 8), a right angle junction (claim 8), a radial height (claim 8), a side of the recess (claim 9) and an opposing pair of walls (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 10 and 20 are objected to because of the following informalities:  Claim 10 in line 1 includes “the at least one wall including an opposing pair of walls.” It is believed to be in error for - - the at least one wall is one of an opposing pair of walls. - -.  
Appropriate correction is required.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


    PNG
    media_image3.png
    343
    822
    media_image3.png
    Greyscale

Claims 1-5, 9-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Senior (US 6,122,917).
Regarding claim 1, Senior teaches a combustor (Fig. 3, 6a, which is combustor wall) comprising: an inner liner (Annotated Fig. C) forming a combustion chamber (Fig. 1, 6); an outer liner (Annotated Fig. C) surrounding the inner liner to form a cooling passage  (12, Annotated Fig. C), in which compressed air flows (J, Col. 4:32-41); and a plurality of cooling guides (14a) installed around an inner circumferential surface of the outer liner (Annotated Fig. C) to surround the combustion chamber (Col. 4:32-41), each of the plurality of cooling guides including an air guiding surface (Annotated Fig. C) and protruding from the inner circumferential surface (Annotated Fig. C) to create an impinging jet from the compressed air flowing in the cooling passage (J, which is flow that is directed toward the inner liner), wherein the air guiding surface includes a recess (Annotated Fig. C) having a structure (Annotated Fig. C, surface on concave surface) in alignment with a flow direction of the compressed air (Compressed air is swirling  in all directions as shown by flow J. Thus, any structure on the cooling guide will be aligned with a flow direction of the compressed air).
Regarding claim 2, Senior teaches the invention as claimed and discussed above and Senior further teaches the recess includes a concave curve (Annotated Fig. C) that faces the flow of the compressed air to guide the compressed air toward the inner liner (Flow can flow around of air cooling guide and into the recess and then subsequently flow downstream, such as toward a downstream cooling guide and towards the inner liner. The concave curve faces the flow as the flow travels over it.).
Regarding claim 3, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides surrounding the combustion chamber are installed at regular intervals in the flow direction of the compressed air (Fig. 5).
Regarding claim 4, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides installed at regular intervals in the flow direction of the compressed air are arranged in staggered axial rows (Fig. 5).
Regarding claim 5, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides has a length dimension (Annotated Fig. C, a length is associated with the cooling guides) greater than a height dimension (Annotated Fig. C, a height is associated with cooling guides), the length dimension being measured from a downstream side (Annotated Fig. C, downstream side surface) of a corresponding cooling guide of the plurality of cooling guides to a front surface (Annotated Fig. C) of the corresponding cooling guide, and the height dimension being measured from the inner circumferential surface of the outer liner to a top surface (Annotated Fig. C) of the corresponding cooling guide (In annotated Fig. C, on the cooling guide of Senior, the surface facing flow J is divided into a top surface, an air guiding surface and front surface. The divisions between the top surface, air guiding surface and front surface can be selected such that the top surface extends towards the inner circumferential surface, which decreases the height dimension, until the height dimension is less than the length dimension, as claimed.).
Regarding claim 9, Senior teaches the invention as claimed and discussed above and Senior further teaches at least one wall protruding from a side of the recess, the wall extending from a top surface of the cooling guide to a front surface of the cooling guide (In annotated Fig. C, a wall is shown on the side of the cooling guide that extends between the top surface and the front surface that extends downward from a side of the recess).
Regarding claim 10, Senior teaches the invention as claimed and discussed above and Senior further teaches the at least one wall includes an opposing pair of walls protruding from both sides of the recess toward the flow direction of the compressed air, each of the pair of walls extending from the top surface of the cooling guide to the front surface of the cooling guide (In annotated Fig. C, a wall is shown on the side of the cooling guide that extends between the top surface and the front surface that extends downward from a side of the recess and opposing wall is on the other side of the cooling guide, which is not visible in the figure.).
Regarding claim 11, Senior teaches a gas turbine (Fig. 1) comprising: a compressor 2 to compress air 5, a combustor 6 to produce combustion gas by mixing the compressed air with fuel 7 for combustion in a combustion chamber 6, and a turbine 3 rotated by the combustion gas 8 to generate power (Col. 4:17-24),
the combustor (Fig. 3, 6a, which is combustor wall) comprising: an inner liner (Annotated Fig. C) forming a combustion chamber (Fig. 1, 6); an outer liner (Annotated Fig. C) surrounding the inner liner to form a cooling passage  (12, Annotated Fig. C), in which compressed air flows (J, Col. 4:32-41); and a plurality of cooling guides (14a) installed around an inner circumferential surface of the outer liner (Annotated Fig. C) to surround the combustion chamber (Col. 4:32-41), each of the plurality of cooling guides including an air guiding surface (Annotated Fig. C) and protruding from the inner circumferential surface (Annotated Fig. C) to create an impinging jet from the compressed air flowing in the cooling passage (J, which is flow that is directed toward the inner liner), wherein the air guiding surface includes a recess (Annotated Fig. C) having a structure (Annotated Fig. C, surface on concave surface) in alignment with a flow direction of the compressed air (Compressed air is swirling  in all directions as shown by flow J. Thus, any structure on the cooling guide will be aligned with a flow direction of the compressed air).
Regarding claim 12, Senior teaches the invention as claimed and discussed above and Senior further teaches the recess includes a concave curve (Annotated Fig. C) that faces the flow of the compressed air to guide the compressed air toward the inner liner (Flow can flow around of air cooling guide and into the recess and then subsequently flow downstream, such as toward a downstream cooling guide and towards the inner liner. The concave curve faces the flow as the flow travels over it.).
Regarding claim 13, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides surrounding the combustion chamber are installed at regular intervals in the flow direction of the compressed air (Fig. 5).
Regarding claim 14, Senior teaches the invention as claimed and discussed above and Senior further teaches the plurality of cooling guides installed at regular intervals in the flow direction of the compressed air are arranged in staggered axial rows (Fig. 5).
Regarding claim 15, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides has a length dimension (Annotated Fig. C, a length is associated with the cooling guides) greater than a height dimension (Annotated Fig. C, a height is associated with cooling guides), the length dimension being measured from a downstream side (Annotated Fig. C, downstream side surface) of a corresponding cooling guide of the plurality of cooling guides to a front surface (Annotated Fig. C) of the corresponding cooling guide, and the height dimension being measured from the inner circumferential surface of the outer liner to a top surface (Annotated Fig. C) of the corresponding cooling guide (In annotated Fig. C, on the cooling guide of Senior, the surface facing flow J is divided into a top surface, an air guiding surface and front surface. The divisions between the top surface, air guiding surface and front surface can be selected such that the top surface extends towards the inner circumferential surface, which decreases the height dimension, until the height dimension is less than the length dimension, as claimed.).
Regarding claim 19, Senior teaches the invention as claimed and discussed above and Senior further teaches at least one wall protruding from a side of the recess, the wall extending from a top surface of the cooling guide to a front surface of the cooling guide (In annotated Fig. C, a wall is shown on the side of the cooling guide that extends between the top surface and the front surface that extends downward from a side of the recess).
Regarding claim 20, Senior teaches the invention as claimed and discussed above and Senior further teaches the at least one wall includes an opposing pair of walls protruding from both sides of the recess toward the flow direction of the compressed air, each of the pair of walls extending from the top surface of the cooling guide to the front surface of the cooling guide (In annotated Fig. C, a wall is shown on the side of the cooling guide that extends between the top surface and the front surface that extends downward from a side of the recess and opposing wall is on the other side of the cooling guide, which is not visible in the figure.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Senior (US 6,122,917).
Regarding claim 6, Senior teaches the invention as described above from claim 2 and Senior further teaches a downstream side surface (Annotated Fig. C) having a square cross section (Col. 4:60-67, the air cooling guide can be formed from metal sheets that are coupled to the wall and bent. Metal sheets have square cross sections on the end). 
In Fig. 3, the downstream side surface is not perpendicular to the inner circumferential surface. However, as shown in Fig. 2, the cooling guide 14 can be bent all the back toward the inner circumferential surface. As shown in Fig. 2, the cooling guide extends from the inner circumferential surface and at one location the cooling guide is parallel to the inner circumferential surface before it is bent back towards the inner circumferential surface. Thus, it would be within the skill of the art to bend a sheet as taught in Senior with respect to Fig. 3, such that a normal to the downstream side surface is parallel to the inner circumferential surface and thus, extends perpendicularly from the inner circumferential surface.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed cooling have a downstream side surface extending perpendicularly from the inner circumferential surface of the outer liner, because it has been held that use of known technique - in this case designing bending a metal sheet, to improve similar devices - in this case air cooling guide, in the same way - in this case to result a downstream side surface of air cooling guide extending perpendicularly from the inner circumferential surface of the outer liner, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (d).
Regarding claim 7, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides comprises: a top surface extending from the downstream side surface to the air guiding surface, and a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface (Annotated Fig. C).
Regarding claim 8, Senior teaches the invention as claimed and discussed above and Senior further teaches the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side and communicates with the front surface such that the front surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner, and wherein the axial length and the radial height are substantially equal (Annotated Fig. C, the axial length of top surface and the radial height of the front surface can be selected such the axial length and radial height are equal. Further, Examiner notes the specification doesn’t describe any benefit or advantage to this particular dimensioning. Thus, the axial length equal to the radial height appears to be a matter of obvious design choice).
Regarding claim 16, Senior teaches the invention as described above from claim 2 and Senior further teaches a downstream side surface (Annotated Fig. C) having a square cross section (Col. 4:60-67, the air cooling guide can be formed from metal sheets that are coupled to the wall and bent. Metal sheets have square cross sections on the end). 
In Fig. 3, the downstream side surface is not perpendicular to the inner circumferential surface. However, as shown in Fig. 2, the cooling guide 14 can be bent all the back toward the inner circumferential surface. As shown in Fig. 2, the cooling guide extends from the inner circumferential surface and at one location the cooling guide is parallel to the inner circumferential surface before it is bent back towards the inner circumferential surface. Thus, it would be within the skill of the art to bend a sheet as taught in Senior with respect to Fig. 3, such that a normal to the downstream side surface is parallel to the inner circumferential surface and thus, extends perpendicularly from the inner circumferential surface.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the claimed cooling have a downstream side surface extending perpendicularly from the inner circumferential surface of the outer liner, because it has been held that use of known technique - in this case designing bending a metal sheet, to improve similar devices - in this case air cooling guide, in the same way - in this case to result a downstream side surface of air cooling guide extending perpendicularly from the inner circumferential surface of the outer liner, was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 I (d).
Regarding claim 17, Senior teaches the invention as claimed and discussed above and Senior further teaches each cooling guide of the plurality of cooling guides comprises: a top surface extending from the downstream side surface to the air guiding surface, and a front surface extending perpendicularly from the inner circumferential surface of the outer liner to the air guiding surface (Annotated Fig. C).
Regarding claim 18, Senior teaches the invention as claimed and discussed above and Senior further teaches the air guiding surface communicates with the top surface such that the top surface has an axial length measured from the air guiding surface to a right angle junction between the top surface and the downstream side and communicates with the front surface such that the front surface has a radial height measured from the air guiding surface to a right angle junction between the front surface and the inner circumferential surface of the outer liner, and wherein the axial length and the radial height are substantially equal (Annotated Fig. C, the axial length of top surface and the radial height of the front surface can be selected such the axial length and radial height are equal. Further, Examiner notes the specification doesn’t describe any benefit or advantage to this particular dimensioning. Thus, the axial length equal to the radial height appears to be a matter of obvious design choice).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P. OLYNICK/Examiner, Art Unit 3741